Title: To Thomas Jefferson from Czar of Russia Alexander I, 20 August 1805
From: Alexander I, Czar of Russia
To: Jefferson, Thomas


                  
                     Monsieur. 
                     
                     St. Petersbourg, ce 20 Aout 1805.
                  
                  J’ai vû avec plaisir par Votre lettre du 15. Juin passé la justice que Vous rendez aux sentimens qui M’engagèrent à interposer Mes bons offices pour la restitution de la frégatte Américaine, échouée sur les côtes de Tripolis et il M’a été particulièrement agréable, en donnant à une Nation respectable cette marque de Ma considération, d’avoir pû contribuer à Votre satisfaction personnelle.
                  Je desire que ce témoignage non équivoque de Mes bonnes dispositions, serve à augmenter les relations commerciales qui commencent à s’établir entre les deux Pays; il doit être pour Vos concitoyens un gage de l’hospitalité, de la protection et des prérogatives, dont ils jouiront toujours dans Mes Etats. Je partage Votre opinion sur un Acte, qui ne sauroit rien y ajouter et Je compte d’autant plus sur la réciprocité de la part du Gouvernement des Etats Unis envers Mes sujets, que sa sagesse ne Me laisse aucun doute sur la sincérité des assurances que Vous Me donnez à cet égard. De tout tems J’ai nourri une haute estime pour Votre nation, qui a sû faire de son indépendance l’emploi le plus noble, en se donnant une Constitution libre & sage, qui assure le bonheur de tous & d’un chacun.
                  Extrêmement sensible à l’intérêt que Vous Me témoignez prendre au bienêtre & à la prospérité de la Russie, Je crois ne pouvoir mieux exprimer combien Mes sentimens envers les Etats unis sont réciproques sous ce rapport, qu’en faisant des voeux pour qu’ils conservent longtems à la tête de leur administration un Chef aussi vertueux qu’éclairé.
                  C’est avec un vrai plaisir, Monsieur, que Je Me trouve avoir l’occasion de Vous assurer de Ma considération toute particulière. Sur ce, Je prie Dieu qu’il Vous ait en sa sainte & digne garde.
                  
                     Alexandre 
                     
                  
               